Citation Nr: 9900045	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of back 
and neck injuries.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of injury 
of both arms, wrists, elbows, and shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard in the 
State of South Carolina from June 4, 1970, to July 4, 1994.  
It is further indicated that during this period the appellant 
had numerous periods of active duty for training (ACDUTRA), 
including a period of ACDUTRA from May 1, 1982, to May 15, 
1982.

In December 1983, the Board of Veterans Appeals (Board) 
denied service connection for residuals of injuries to both 
arms, wrists, elbows and shoulders.

With respect to the current appeal, this matter originally 
came before the Board on appeal from an October 1996 rating 
decision in which the RO denied service connection for 
defective hearing, residuals of bilateral knee injuries, and 
residuals of neck and back injuries.  The October 1996 rating 
decision also found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
residuals of injuries to both arms, wrists, elbows and 
shoulders.  The appellant appealed and was afforded a hearing 
at the RO in November 1997.  At his November 1997 hearing, 
the appellant withdrew his appeal with respect to the issues 
of entitlement to service connection for defective hearing 
and residuals of bilateral knee injuries.  The remaining 
issues were denied by the hearing officer in a December 1997 
Supplemental Statement of the Case (SSOC).  The case was 
remanded by the Board in May 1998 for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.






REMAND

I.  Service Connection

Following a complete review of the claims folder, the Board 
finds that further development is warranted with respect to 
the appellants claim for service connection for residuals of 
back and neck injuries.  Initially, we note that there is 
evidence in the claims folder that the veteran has been 
diagnosed with disc space narrowing in the lumbar and 
cervical spine with nerve root compression at C5-6.  The 
service medical records document that the appellant was 
involved in an accident on May 11, 1982, in which he was 
nearly thrown from a jeep.  He was treated on May 13, 1982, 
for complaints of soreness in the back, neck and buttocks.  
Examination was negative for spasms and noted only the 
veterans subjective complaints of soreness.  DA Form 2173 
documenting the incident states that the appellant was on 
ACDUTRA at the time of the accident.  The narrative on DA 
Form 2173 reports that the appellants jeep hit a tank trap 
in the road while traveling under black out conditions; he 
was ejected from the seat of the vehicle and landed on the 
side of the vehicle, causing injury to his neck and back.

At the time of the May 1998 Board remand, there was a private 
medical opinion of record dated in 1997 which indicated that 
the veterans jeep accident in 1982 was most probably the 
precipitating event for the degenerative changes present in 
his spinal cord which had resulted in nerve root compression.  
The private physician further commented that there was 
nothing else in the veterans history which could provide a 
better causative factor for his current neck and back 
disorders.

In a December 1997 Supplemental Statement of the Case (SSOC), 
the RO indicated that the private medical opinion had 
apparently been reached without knowledge of the October 1979 
fall which had been specifically found to be non-service 
connected in a 1983 Board decision.  On this basis, the RO 
concluded that the evidence as a whole did not support 
service connection for residuals of back and neck injuries 
based on the May 1982 accident during a period of ACDUTRA.  


However, we find that a question has been raised as to 
whether there may be a relationship between the appellants 
neck and back injuries in May 1982 while on ACDUTRA, and his 
currently diagnosed neck and back disorders.  In addition, 
the May 1998 Board remand articulated the possibility that 
residuals of the appellants injuries from the October 1979 
fall, which were found in the December 1983 Board decision to 
be not entitled to service connection, could have been 
aggravated in the May 1982 accident.  It was also indicated 
that the appellant could have some residual disabilities 
involving the back and neck from the May 1982 accident 
itself.  It should be noted at this point that the October 
1979 incident is indicated to have involved injuries to both 
elbows only (as reflected on DA Form 2173 dated August 22, 
1981).  The rating board did not adequately consider or 
develop these possibilities pursuant to the remand.

The United States Court of Veterans Appeals (Court) has held 
that the Board may consider only independent medical evidence 
to support their findings.  It is not permissible to deny a 
claim based on the medical judgment of the members of the 
rating board.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).


II.  New and Material Evidence

As noted above, a December 1983 Board decision denied service 
connection for residuals of injuries to both arms, wrists, 
elbows and shoulders.  The denial of service connection was 
based on a determination that the appellants residuals of 
injuries to both arms, wrists, elbows and shoulders were not 
incurred in or aggravated during active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA) pursuant 
to the provisions of 38 U.S.C.A. §§ 101 (24), 106, 310, and 
331 and 38 C.F.R. § 3.6(c) and (d).

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, 


which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Court has held that, 
once a denial of service connection has become final, the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is new and material.  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veterans claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in 
light of all the evidence of record, there was a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would 
change the outcome in the prior determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); see Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  However, 
the United States Court of Appeals for the Federal Circuit 
has recently held that this judicially created standard is 
inconsistent with the language of section 3.156(a) of 
VA regulations, cited above, and has overruled the extension 
of the Manio analysis that was first articulated by the Court 
in Colvin, supra.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
Inasmuch as the August 1998 SSOC furnished by the RO to the 
veteran and his representative was based, in part, on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein.  The Board notes that the August 1998 SSOC applied 
the correct standard of review at the time it was issued, 
because the Hodge case was not decided by the United States 
Court of Appeals for the Federal Circuit until September 16, 
1998.  However, this fact does not change the requirement 
that the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of injury to both arms, wrists, elbows and 
shoulders be remanded again.


Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for disorders of his neck, 
back, or both arms, wrists, elbows and 
shoulders since April 1997, the date of 
the most recent private treatment records 
in the claims folder.  Based on his 
response, the RO should obtain a copy of 
all treatment records from the identified 
source(s), and associate them with the 
claims folder.

2.  After the aforementioned records, if 
any, have been obtained and associated 
with the record, the veteran should be 
afforded a special VA orthopedic 
examination of his neck, back and both 
arms, wrists, elbows and shoulders.  The 
entire claims folder, including a copy of 
this REMAND, must be reviewed by the 
examining physician and he/she should 
indicate that a complete review of the 
claims folder was accomplished.  All 
clinical findings should be reported in 
detail.  Following examination, the VA 
examiner should diagnose all current 
pathology and/or disorders in the 
appellants arms, wrists, elbows, 
shoulders, neck and back.  Thereafter, 
he/she should express an opinion with 
respect to the following questions: (1) 
whether it is at least as likely as not 
that the appellants current neck and 
back pathology is related to injuries 
received as a result of a jeep accident 
while he was on ACDUTRA in May 1982; (2) 
whether any residuals of injuries to both 
arms, wrists, elbows or shoulders from 
the October 



1979 fall were aggravated by the May 1982 
accident while the appellant was on 
ACDUTRA.

3.  The RO should then review the record 
and readjudicate the issue of entitlement 
to service connection for residuals of 
back and neck injuries and the issue of 
whether new and material evidence has 
been
submitted to reopen a claim for service 
connection for
residuals of injury to both arms, wrists, 
elbows, and shoulders.  The RO is 
directed to make a decision on the latter 
issue based only on consideration of the 
holding in Hodge, supra, and on 38 C.F.R. 
§ 3.156.  It is suggested to the RO, in 
view of the fact that this is the second 
remand of this appeal, that if there is 
current medical evidence of pathology of 
the arms, wrists, elbows and shoulders, 
that the claim for service connection for 
those disorders be reopened, based on 
that fact as well as the periods of 
ACDUTRA which occurred after October 
1979.

If the determinations remain adverse to the appellant, both 
the appellant and his representative should be provided with 
a Supplemental Statement of the Case.  The appellant and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to obtain clarifying data, to comply with a 
precedent decision of the Court and to ensure due process of 
law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
